Citation Nr: 0910052	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Eligibility for payment of attorney fees from past-due 
benefits arising from an award of service connection for 
right knee disability

2.  Eligibility for payment of attorney fees from past-due 
benefits arising from an award of service connection for 
major depressive disorder as secondary to right knee 
disability.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  As addressed below, the claim 
involving service connection for right knee disability 
involved a reopening proceeding before VA and the secondary 
service connection claim for major depressive disorder 
involved an original proceeding before VA.  For reasons 
addressed more fully below, the Board has listed these two 
issues separately.

The Board notes that the Veteran has filed multiple appeals 
on various issues before the RO.  To date, the record 
reflects that the two issues listed on the title page are the 
only issues for which the Veteran, or his counsel, have 
perfected an appeal to the Board.


FINDINGS OF FACT

1.  A final RO decision in September 1992 denied a claim of 
service connection for right knee disability.  

2.  The Veteran sought to reopen the right knee disability 
claim, and establish entitlement to depression as secondary 
to right knee disability, in April 2001.  An October 2001 RO 
rating decision denied the benefits being sought, and the 
Veteran appealed this decision to the Board.

3.  In an October 2004 decision, the Board reopened and 
granted the claim of service connection for right knee 
disability, and remanded the claim of service connection for 
depression as secondary to right knee disability for further 
evidentiary development. 

4.  In April 2005, VA received a VA Form 22a, Appointment of 
Attorney as a Claimant's representative, in favor of the 
appellant.

5.  An RO rating decision in October 2005 implemented the 
Board's October 2004 decision awarding service connection for 
right knee disability and granted service connection for 
major depressive disorder as secondary to right knee 
disability.

6.  The Board did not reach a final adverse decision on the 
reopening proceeding for the right knee disability or the 
original proceeding for the secondary major depressive 
disorder, and "past due benefits" were created.


CONCLUSIONS OF LAW

1.  The criteria for the payment of attorneys fees from past 
due benefits based on the grant of service connection for 
right knee disability have not been met.  38 U.S.C.A. § 5904 
(West 2002); 38 C.F.R. §§ 20.609, 20.1401 (2008).

2.  The criteria for the payment of attorneys fees from past 
due benefits based on the grant of service connection for 
major depressive disorder secondary to service-connected 
right knee disability have not been met.  38 U.S.C.A. § 5904 
(West 2002); 38 C.F.R. §§ 20.609, 20.1401, 20.1100(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that under the Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Public 
Law 109-461, the law governing payment of attorney fees was 
amended in several respects.  It does not appear that any of 
the amendments to 38 U.S.C.A. § 5904 bear on the instant 
case.  Moreover, as the appellant's claim was filed and 
perfected prior to the June 20, 2007, effective date of the 
amendments, the old law applies.

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past-
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor 
such an agreement only if: (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past- 
due benefits results in a cash payment to a claimant from 
which the fee may be deducted.  38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h)(1).

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).

"[P]ast due benefits" means a nonrecurring payment 
resulting from a benefit or benefits, granted on appeal or 
awarded on the basis of a claim reopened after a denial by 
the Board of Veterans Appeals or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as determine 
by the applicable laws and regulations, and the date of the 
grant of the benefits by the agency of original jurisdiction, 
the Board of Veterans Appeals, or an appellate court.  
38 C.F.R. § 20.609(h)(3).

A "final decision" is one which was appealable under 
Chapter 72 of title 38, United States Code, or which would 
have been so appealable if such provision had been in effect 
at the time of the decision.  38 C.F.R. § 20.1401(a).

In In the Matter of the Fee Agreement of Smith, 4 Vet. App. 
487, 490 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, pursuant to 38 U.S.C.A. 
§ 5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue involved in a case.  
In In the Matter of the Fee Agreement of Stanley, 10 Vet. 
App. 104, 107 (1997), the Court also held that the issue 
extant in the final Board decision in a case must be the same 
issue for which the attorney is seeking payment.

The facts of this case may be briefly summarized:  A final RO 
decision in September 1992 had denied a claim of service 
connection for right knee disability.  The Veteran sought to 
reopen the right knee disability claim, and establish 
entitlement to depression as secondary to right knee 
disability, in April 2001.  An October 2001 RO rating 
decision denied the benefits being sought, and the Veteran 
appealed this decision to the Board.

In an October 2004 decision, the Board reopened and granted 
the claim of service connection for right knee disability, 
and remanded the claim of service connection for depression 
as secondary to right knee disability for further evidentiary 
development.  In all proceedings before the Board in October 
2004, the Veteran had been represented by a Veterans Service 
Organization.  

In April 2005, VA received a VA Form 22a, Appointment of 
Attorney as a Claimant's representative, in favor of the 
appellant.  In May 2005, the appellant submitted medical 
records in support of the Veteran's claim and, in August 
2005, requested RO action on the Veteran's claims addressed 
by the Board in October 2004.

An RO rating decision in October 2005 implemented the Board's 
October 2004 decision awarding service connection for right 
knee disability by awarding an initial 10 percent rating for 
degenerative joint disease and a 0 percent rating for 
ligamentous tears, effective April 20, 2001.  The RO granted 
service connection for major depressive disorder on a 
secondary basis, and assigned an initial 70 percent rating 
effective April 20, 2001.

The appellant's argument of entitlement to eligibility for 
payment of attorney fees from past-due benefits arising from 
the awards of service connection for right knee disability, 
and major depressive disorder as secondary to right knee 
disability, has no legal merit.

The Board has carefully considered the appellant's argument 
that the case of Stanley v. Principi, 283 F.3d 1350 (Fed.Cir. 
2002) supports his claim of attorney fee eligibility.  
However, the facts of that case are clearly distinguishable 
from the current claim.

In Stanley, the appellant had filed an application to reopen 
a prior final decision that was denied by the RO, and 
appealed to the Board.  The appellant had been represented by 
counsel before the Board proceedings, and obtained a decision 
by the Board reopening his claim and remanding the matter for 
further evidentiary development.  The Stanley Court found, 
based upon review of legislative history, that the concept of 
"finality" for purposes of 38 C.F.R. § 20.609(c) had to be 
viewed in the context of whether the proceedings involved an 
original or attempted reopening of a claim.  

In an original proceeding claim, the definition of "final" 
required that a Board decision be appealable to the United 
States Court of Appeals for Veterans claims.  However, in a 
reopening proceeding, the Stanley Court held only that a 
Board decision only become final as to a particular "issue" 
such as a reopening of the claim, although the issue would 
not technically be appealable to the Court.  It was noted 
that the reopening proceeding was a separate case, and that 
there had been a "final decision" in the reopening case.  
Notably, the issue of service connection on the merits had 
been remanded to the RO, and not finally decided.

The Stanley Court summarized its holding as follows:

We conclude that the statute was designed to 
allow attorneys' fees, after the initial claims 
proceeding, in connection with proceedings to 
reopen a claim on the grounds of new and material 
evidence, 38 U.S.C.A. § 5108, or clear and 
unmistakable error, 38 U.S.C.A. § 5109A.  We also 
hold that under 38 U.S.C.A. § 5904(c), there has 
been another final decision in connection with 
proceedings to reopen a claim after there has 
been a final Board of Veterans' Appeals ("Board" 
or "BVA") decision on a particular issue in the 
course of the reopening proceeding.

Similar to Stanley, the Veteran's claim of service connection 
for right knee disability was a reopening proceeding appealed 
to the Board.  However, unlike Stanley, the appellant had not 
been retained as counsel prior to the Board's October 2004 
decision.  More importantly, the Board reopened and granted 
the Veteran's claim of service connection for right knee 
disability.  Thus, unlike Stanley, a decision on the merits 
was reached and favorably resolved in the Veteran's favor by 
the Board in October 2004.  This constituted a full and 
favorable grant of the benefits sought on appeal, and there 
was no further Board jurisdiction to address the downstream 
issues of an initial rating or effective date of award.  
Grantham v. Brown, 114 F.3d 1156 (1997).  Quite simply, no 
"past due benefits" were created as the benefits were not 
awarded on the basis of a claim reopened after a final 
decision by the Board.  38 C.F.R. § 20.609(h)(3).

With respect to the secondary depression claim, the Veteran's 
claim was never previously considered and must be deemed an 
original proceeding case.  As held in Stanley, the definition 
of "final" required that a Board decision be appealable to 
the United States Court of Appeals for Veterans claims.  The 
Board remanded this claim in October 2004 for further 
evidentiary development, which is in the nature of a 
preliminary order, and did not constitute a final decision by 
the Board.  38 U.S.C.A. § 7252; 38 C.F.R. § 20.1100(b).  
Ultimately, there was no final decision on the Board in this 
matter as the RO favorably resolved the service connection 
claim in a November 2005 rating decision. 

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007).  However, the Board observes that 
the VCAA does not apply to the issue at hand.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  The statute at issue in 
this appeal is found in Chapter 59 of Title 38 of the U.S. 
Code, which concerns special provisions relating to agents 
and attorneys.  The notice and duty-to-assist provisions of 
the VCAA are relevant to a different chapter of Title 38, and 
do not apply to this appeal.  See generally Smith (Claudus) 
v. Gober, 14 Vet. App. 227, 230 (2000).

ORDER

The claim of eligibility for payment of attorney fees from 
past-due benefits arising from an award of service connection 
for right knee disability is denied.

The claim of eligibility for payment of attorney fees from 
past-due benefits arising from an award of service connection 
for major depressive disorder as secondary to right knee 
disability is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


